THOMAS, J.,
dissenting.
The paramount aim in construing wills is to determine the intent of the person who made the will. “All of the refinements of the law must yield to the power of the testator to dispose of his property as he desires. When this intention, which is the guiding star, is ascertained and can be made effective, the quest is ended and all other rules become immaterial.” Wornom v. Hampton N. & A. Inst., 144 Va. 533, 541, 132 S.E. 344, 347 (1926).
In this case, the majority has concluded that a mother of four children intended to give all she had to one of her children and leave nothing to three of her children. This construction is at odds with common sense, it exalts technical rules of construction over reason, and it amounts to a perversion of the decedent’s announced desire that all her children remain a close-knit family.
Roy Picot and Maggie Eure Picot were husband and wife. Four children were born of their union: William, Lessie, Cora, and Roy, Jr. Roy, Sr. died in 1982. Maggie executed her will in 1983; she died in 1985. In her will she expressed this hope for her children: “It is my hope and desire that my home shall continue to be a home for all four of my children, and their [descendants], and I hope that they all continue to utilize the same and enjoy the same together.” Keeping her children together as a family was Maggie’s dying wish.
The main focus of the dispute concerning the will is what Maggie meant when she wrote as follows: “I give and devise all of my real estate, it being my undivided dower interest in the Roy Picot farm, to my son, William Thomas Picot, in fee simple and abso*692lutely, per stirpes.” (Emphasis added). Also of concern is what Maggie meant when she wrote these words: “All the rest and residue of my estate of every description, I give, devise and bequeath to my four children ... in fee simple and absolutely and in equal shares, share and share alike, per stirpes.”
The majority dismisses the emphasized language as “misdirection.” In my opinion, that language cannot be so easily dismissed. It is plain to me that Maggie wanted William to have more than the other children, but that she wanted each child to share in her estate.
When Maggie executed her will, she either thought on her own or was misadvised that on her husband’s death she took a one-third fee simple ownership of the farm and that the four children each took one-fourth of the remaining two-thirds interest in the farm. Thus, when Maggie executed her will she was of the mind that Lessie, Cora, and Roy, Jr. already owned an interest in their father’s land. She did not want to give William all the farm; she only wanted to give him what she thought was her one-third interest in the farm. Maggie’s announced desire that all the children use and enjoy the family home is totally at odds with an intent on her part to give all the property to William. There is no surer way to break up a family than to cut the majority of the family out of the proceeds of an estate.
Maggie was wrong, as a matter of law, in thinking that she owned only one-third of the farm in fee simple. The majority is correct in stating that by operation of statute the entire farm was hers. But the fact that Maggie owned the whole farm does not mean it was her intent to give the whole farm to William.
I would read the will as a whole, seizing upon every word and dismissing none. “[A] court must examine the will as a whole and give effect, so far as possible, to all its parts." Thomas v. Copenhaver, 235 Va. 124, 128, 365 S.E.2d 760, 763 (1988) (emphasis added) (citation omitted). I would construe the will to mean that under the second clause, William takes one-third of his mother’s property in fee simple absolute. Further, I would conclude that the remaining two-thirds of the property should pass under the residuary clause such that each child will take one-fourth of two-thirds of Maggie’s property. This result would comport with Maggie’s intent that William take the most, but that each child take something. It would give each child an interest in the family home and thus, further Maggie’s desire that the chil*693dren use and enjoy the family home “together.” It would, bring Maggie’s children together as she wanted them to be instead of casting them into bitter factions for life.
I would reverse and remand for further proceedings consistent with these views.